Murdock, J., dissenting: Moore was engaged in this business for profit and not as a mere hobby for his personal satisfaction. His profits are realized through sales. He obviously was holding most of his animals for sale to customers in the ordinary course of his business. The Commissioner’s determination is presumed to be correct and the burden is upon Moore to show that each animal sold was not held for sale to customers in the ordinary course of business but was held primarily for breeding purposes, if the Commissioner taxed the gain on that sale as ordinary income. The best evidence of the primary purpose for which any particular animal was held is what he did with it. If he actually used it for breeding, that fact would probably be determinative, but if he never actually used it for breeding, then the fact that he sold it would best indicate his principal purpose in holding it. I would then tax as ordinary income the gain from the animals shown and sold if they were never actually used for breeding purposes. TraiN, J., agrees with this dissent.